

Exhibit 10.6
SERVICES AGREEMENT
This SERVICES AGREEMENT (as amended, supplemented or modified from time to time
in accordance herewith, the “Agreement”) is made this 24th day of February,
2020, between Oaktree Capital Management, L.P., a Delaware limited partnership
(“Service Provider”), which provides certain services from time to time, and
Oaktree Capital Group, LLC, a Delaware limited liability company (“OCG”).
RECITALS
WHEREAS, OCG requires certain services to manage and operate its business (the
“Business”); and
WHEREAS, the Service Provider was previously an operating subsidiary of OCG and
provided such services to OCG; and
WHEREAS, OCG desires to engage the Service Provider to continue providing such
services and the Service Provider is willing to undertake such engagement,
subject to the terms and conditions of this Agreement.
NOW THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
Section 1.DEFINITIONS; CONSTRUCTION.
(a)    The following capitalized terms as used in this Agreement have the
respective meanings set forth below:
“Affiliate” means, with respect to any Person, an “affiliate” as defined in Rule
405 of the regulations promulgated under the Securities Act; provided that
notwithstanding the foregoing, (i) an Affiliate shall not include any “portfolio
company” (as such term is customarily used among institutional investors) of any
Person and (ii) the Affiliates of the Service Provider shall not include OCG and
its controlled Affiliates.
“Agreement” has the meaning set forth in the preamble.
“Board” means the board of directors, or other similar governing body, of OCG.
“Covered Person” means: (a) the Service Provider, (b) any Affiliate of the
Service Provider and (c) any officer, director, shareholder, partner, member,
employee, trustee, executor, representative or agent of the Service Provider, or
any Affiliate, officer, director, shareholder, partner, member, manager,
employee, representative or agent of any of the foregoing, in each


1

--------------------------------------------------------------------------------




case in clauses (a), (b) and (c), whether or not such Person continues to have
the applicable status referred to in such clauses.
“Disabling Conduct” means, with respect to any Person, (a) a breach by such
Person of its, his or her fiduciary duties to OCG or any of its subsidiaries,
provided that such breach is the result of willful malfeasance, gross
negligence, the commission of a felony or a material violation of applicable law
(including any U.S. federal or state securities law) that, in each case has
resulted in, or could reasonably be expected to result in, a material adverse
effect on the business or properties of OCG or any of its subsidiaries, or (b)
fraud.
“Effective Date” means October 1, 2019.
“OCG” has the meaning set forth in the preamble.
“OCG Account” has the meaning set forth in SECTION 3.
“OCG Agents and Advisors” has the meaning set forth in SECTION 3.
“Parties” means, collectively, OCG, the Service Provider and any subsidiaries of
OCG that may become a Party hereto pursuant to SECTION 14.
“Person” means any individual, limited partnership, limited liability company,
joint venture, corporation, trust, business trust, cooperative, association,
unincorporated organization or other entity.
“Quarterly Period” means a period of three months ending on March 31, June 30,
September 30 or December 31 of each year, provided that (i) the first Quarterly
Period shall consist of the period from and including the Effective Date to and
including December 31, 2019, and (ii) the last Quarterly Period shall consist of
the period from but excluding the last day of the immediately preceding
Quarterly Period to and including the date on which this Agreement is terminated
in accordance with SECTION 11 hereof.
“Service Fee” has the meaning set forth in SECTION 7.
“Service Period” means the period commencing on the Effective Date and ending on
the termination or expiration of this Agreement pursuant to SECTION 11.
“Service Provider” has the meaning set forth in the preamble.
“Services” has the meaning set forth in SECTION 2.
SECTION 2.    SERVICES.
From and after the Effective Date, OCG hereby engages the Service Provider to
provide services, office facilities, office equipment and personnel reasonably
necessary to manage and carry out the day-to-day management and operation of the
Business as may be requested by OCG and agreed to by the Service Provider (any
such services as may be provided from time to


2

--------------------------------------------------------------------------------




time, the “Services”) during the Service Period, and the Service Provider hereby
agrees to perform the Services during the Service Period, subject to the
oversight and supervision of the Board and the terms and conditions set forth in
this Agreement. In providing the Services, the Service Provider shall (i) at all
times use the same care and diligence as it uses in managing its own affairs,
and (ii) comply with such instructions or guidelines as may be provided by OCG
from time to time and shall not take any action inconsistent with such
instructions or guidelines. “Services” shall include, but not be limited to,
those services set forth in Schedule 1 attached hereto. Nothing herein shall
preclude OCG from performing on its own or through other service providers any
portion of the Services to be provided by the Service Provider hereunder.
SECTION 3.    SPECIFIC AUTHORIZATIONS.
(a)    The Service Provider may engage one or more third parties to provide
services to OCG (such third parties, the “OCG Agents and Advisors”); provided
that the Service Provider exercises reasonable care in engaging such Persons and
monitors the performance of such services. OCG Agents and Advisors may include
accountants, legal counsel, tax advisors, valuation firms, research providers,
insurers, brokers, dealers, transfer agents, registrars, financing providers,
financial intermediaries and such other Persons as the Service Provider deems
necessary or appropriate in connection with the conduct of the Business. The OCG
Agents and Advisors shall be engaged at OCG’s expense unless otherwise agreed by
the Service Provider.
(b)    The Service Provider may collect and deposit funds, securities or other
negotiable instruments into, and disburse funds, securities or other negotiable
instruments from, one or more bank accounts in the name of OCG or an Affiliate
of OCG for the benefit of OCG (any such account, an “OCG Account”). Upon the
written request of OCG, the Service Provider shall render to OCG appropriate
accountings of all collections and deposits of funds, securities or other
negotiable instruments into, and distributions of funds, securities or other
negotiable instruments from such OCG Account. Upon written request of any
regulatory or self-regulatory body having jurisdiction over OCG or any auditor
of OCG, the Service Provider shall provide copies of such accountings to any
such regulatory or self-regulatory body.
(c)    The Service Provider shall be entitled to rely in good faith on experts,
professionals, other agents and advisors and OCG Agents and Advisors in
performing its duties under this Agreement and shall be entitled to rely in good
faith upon the direction of the secretary of OCG (or any Person serving in an
equivalent capacity) to evidence any approvals or authorizations that are
required by such Person under this Agreement.
SECTION 4.    AGENCY.
In performing the Services, the Service Provider shall be entitled to act as
agent and attorney-in-fact of OCG and, to the extent authorized by the Board, be
entitled to execute and deliver any agreements, instruments or other documents,
and take such other actions, for and on behalf of OCG as are reasonably
necessary or advisable in connection with the conduct of the Business or the
performance of Services. OCG shall be entitled to revoke any such designation at
any time by written notice to the Service Provider.


3

--------------------------------------------------------------------------------




SECTION 5.    HOLDING OF ASSETS.
To the extent the Service Provider shall have charge or possession over any
assets of OCG in connection with the provision of the Services, the Service
Provider shall (a) hold such assets in the name and for the benefit of OCG, (b)
separately maintain, and not commingle, such assets with any assets of the
Service Provider or any other Person and (c) release such assets to OCG within a
reasonable period of time of receiving a written request from OCG.
SECTION 6.    BOOKS AND RECORDS.
The Service Provider shall maintain appropriate books of account and records
relating to Services performed under this Agreement in accordance with its
customary practice, and such books of account and records shall be accessible
for inspection by representatives of OCG at any time upon reasonable notice.
SECTION 7.    SERVICE FEE.
(a)    As consideration for the Services hereunder, OCG agrees to pay to the
Service Provider a fee during the Service Period (such fee, the “Service Fee”).
For any Quarterly Period, the Service Fee will be equal to $187,500.
(b)    The Service Fee shall be due and payable with respect to each Quarterly
Period within thirty (30) days of the delivery by the Service Provider to OCG of
an invoice for such Service Fee. The invoice for the first Quarterly Period is
attached hereto as Exhibit A, and the payment of such Service Fee for the first
Quarterly Period shall be made promptly after the execution of this Agreement.
All payments under this SECTION 7 to the Service Provider shall be made in
immediately available funds.
(c)    The Service Provider may waive the Service Fee in whole or in part with
respect to any Quarterly Period in its sole discretion.
(d)    The Service Fee and the other amounts payable by the Company under this
Agreement (including any fees or expenses incurred by OCG Agents and Advisors
engaged for purposes of providing the Services and any indemnification
obligations of OCG hereunder) shall constitute “Group Expenses” under the Fifth
Amended and Restated Operating Agreement of OCG, dated as of September 30, 2019
(as amended, supplemented or modified from time to time, the “OCG Operating
Agreement”).
SECTION 8.    INFORMATION REQUIREMENTS.
OCG may, from time to time, be required to provide certain notices, information
and data to enable the Service Provider to perform Services under this
Agreement. OCG agrees to use its commercially reasonable efforts to provide such
notices, information and data to the Service Provider promptly upon the written
request of the Service Provider to enable the Service Provider to perform the
Services contemplated hereby.
SECTION 9.    REPRESENTATIONS & WARRANTIES.


4

--------------------------------------------------------------------------------




(a)    The Service Provider represents and warrants to OCG that (i) it has all
requisite power and authority to execute, deliver and perform this Agreement and
to consummate the arrangements contemplated hereby and (ii) this Agreement has
been duly authorized, executed and delivered by it, constitutes its legal, valid
and binding obligation and is enforceable against it in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.
(b)    OCG represents and warrants to the Service Provider that (i) it has all
requisite power and authority to execute, deliver and perform this Agreement and
to consummate the arrangements contemplated hereby and (ii) this Agreement has
been duly authorized, executed and delivered by it, constitutes its legal, valid
and binding obligation and is enforceable against it in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.
SECTION 10.    LIMITATIONS ON LIABILITY; INDEMNIFICATION.
(a)    Notwithstanding any other provision of this Agreement, whether express or
implied, to the fullest extent permitted by law, no Covered Person shall be
liable to OCG for any losses, claims, demands, damages, liabilities (joint or
several), expenses (including legal fees and expenses), judgments, fines,
penalties, interest, settlements or other amounts arising as a result of any act
or omission (in relation to OCG, this Agreement, OCG’s business, any related
document or any transaction contemplated hereby or thereby) of a Covered Person,
or for any breach of contract (including breach of this Agreement) or any breach
of duties (including breach of fiduciary duties) whether arising hereunder, at
law, in equity or otherwise, unless, and solely to the extent that, the matter
in question was a result of such Covered Person’s Disabling Conduct. The Service
Provider shall not be liable to OCG for any action taken by any OCG Agents and
Advisors.
(b)    The Covered Persons shall be indemnified by OCG, to the fullest extent
permitted by law, from and against all expenses and liabilities (including
judgments, fines, penalties, interest, amounts paid in settlement with the
approval of OCG and counsel fees and disbursements) arising from (x) the
performance of any of their respective duties or obligations in connection with
their respective service to OCG, to any subsidiary of OCG or pursuant to this
Agreement or (y) or in connection with any investment made or held by OCG or any
of its subsidiaries, including in connection with any civil, criminal,
administrative, investigative or other action, suit or proceeding, whether by or
in the right of OCG, to which any such Covered Person may hereafter be made
party by reason of being or having been a Covered Person; provided, that a
Covered Person shall not be entitled to indemnification hereunder against claims
and expenses that are finally determined by a court of competent jurisdiction to
have resulted from such Covered Person’s Disabling Conduct.
(c)    To the fullest extent permitted by applicable law, OCG shall, and shall
cause its controlled Affiliates to, pay the expenses (including reasonable legal
fees and expenses and costs of investigation) incurred by a Covered Person in
defending any claim, demand, action, suit or


5

--------------------------------------------------------------------------------




proceeding contemplated in this SECTION 10 as such expenses are incurred by such
Covered Person and in advance of the final disposition of such matter, provided
that such Covered Person undertakes to repay such expenses if it is determined
by agreement between such Covered Person and OCG or, in the absence of such an
agreement, by a final judgment of a court of competent jurisdiction that such
Covered Person is not entitled to be indemnified pursuant to this SECTION 10.
(d)    Notwithstanding anything in this Agreement to the contrary, OCG shall not
be liable to any Covered Person, and the Service Provider and the other
Indemnified Parties shall not be liable to OCG, for punitive, special, exemplary
or consequential damages, including damages for loss of profits, loss of use or
revenue or losses by reason of cost of capital, arising out of or relating to
this Agreement or the transactions contemplated hereby, regardless of whether
based on contract, tort (including negligence), strict liability, violation of
any applicable deceptive trade practices act or similar law or any other legal
or equitable principle, and the Service Provider and OCG hereby release each
other from liability for any such damages; provided, however, that the foregoing
shall not apply to any such damages that the Service Provider or any other
Covered Person is required to pay to a third party and that otherwise would have
been within the scope of the indemnification provided in SECTION 10(b) above.
(e)    The provisions of this SECTION 10 shall survive any termination of this
Agreement.
(f)    The indemnification provisions of this SECTION 10 are in addition to, and
shall not limit, the indemnification rights of any Covered Person pursuant to
any other agreement, undertaking or applicable law in favor of such Covered
Person, on the one hand, and OCG, the Service Provider or any of their
respective Affiliates, on the other hand.
SECTION 11.    TERM AND TERMINATION; TRANSITION.
(a)    This Agreement commenced on the date hereof and shall have an indefinite
term beginning on the Effective Date unless and until terminated in accordance
with this SECTION 11.
(b)    This Agreement may be terminated as follows:
(i)    by OCG upon written notice to the Service Provider if the Service
Provider has breached in any material respect this Agreement and such breach, if
reasonably curable, is not cured within thirty (30) days after the Service
Provider’s receipt of written notice of such breach from OCG or such longer
period of time (not to exceed ninety (90) days) as may reasonably be required to
cure such breach (provided that the Service Provider takes reasonable actions to
attempt to cure such breach as soon as reasonably practicable and proceeds with
due diligence to cure such breach);
(ii)    automatically if the Service Provider makes a general assignment for the
benefit of its creditors, institutes proceedings to be adjudicated voluntarily
bankrupt, consents to the filing of a petition for bankruptcy against it, is
adjudicated by a court of


6

--------------------------------------------------------------------------------




competent jurisdiction as being bankrupt or insolvent, seeks reorganization
under any bankruptcy law or consents to the filing of a petition seeking such
reorganization or has a decree entered against it by a court of competent
jurisdiction appointing a receiver, liquidator, trustee or assignee in
bankruptcy or insolvency;
(iii)    by the Service Provider upon written notice to OCG if OCG has breached
in any material respect this Agreement and such breach, if reasonably curable,
is not cured within thirty (30) days after OCG’s receipt of notice of such
breach or such longer period of time (not to exceed ninety (90) days) as may
reasonably be required to cure such breach (provided that OCG takes reasonable
actions to attempt to cure such breach as soon as reasonably practicable and
proceeds with due diligence to cure such breach); provided, however, that the
foregoing shall not apply to the bona fide disputes concerning the amount or
applicability of the Service Fee payable to the Service Provider or any claim
for indemnity or advancement of expenses hereunder; or
(iv)    automatically if OCG makes a general assignment for the benefit of its
creditors, institutes proceedings to be adjudicated voluntarily bankrupt,
consents to the filing of a petition for bankruptcy against it, is adjudicated
by a court of competent jurisdiction as being bankrupt or insolvent, seeks
reorganization under any bankruptcy law or consents to the filing of a petition
seeking such reorganization or has a decree entered against it by a court of
competent jurisdiction appointing a receiver, liquidator, trustee or assignee in
bankruptcy or insolvency; or    
(v)    by the Service Provider upon at least 90 days’ written notice to OCG; or
(vi)    by OCG upon at least 90 days’ written notice to the Service Provider; or
(vii)     any time by mutual written consent of OCG and the Service Provider.
(c)    Upon any termination of this Agreement in accordance with this SECTION
11, all rights and obligations under this Agreement shall cease except for (i)
rights or obligations that are expressly stated to survive a termination of this
Agreement and (ii) liabilities and obligations that have accrued prior to such
termination, including the obligation to pay any amounts that have become due
and payable prior to, or in connection with, such termination, including the
obligation to pay any portion of the Service Fee that accrued prior to such
termination, regardless of whether any such portions have otherwise become
payable; provided that, in the event that OCG disputes any such amount, the
undisputed portion shall be paid and the Service Provider shall be promptly
notified of the exceptions taken. The Service Provider and OCG shall use their
commercially reasonable efforts to resolve any payment dispute within sixty (60)
days after notice of such dispute.
SECTION 12.    ASSIGNMENT; BINDING EFFECT.
(a)    No Party to this Agreement shall have the right to assign or otherwise
transfer its rights or obligations under this Agreement (by operation of law or
otherwise), except with the prior written consent of the other Parties hereto,
provided that (i) each Party may assign any of


7

--------------------------------------------------------------------------------




its rights or obligations hereunder to any of its Affiliates without the other
Party’s or Parties’, as applicable, consent to the extent, and only to the
extent, such Affiliate succeeds by operation of law or otherwise to all or
substantially all of such Party’s assets and operations and (ii) the Service
Provider may pledge, hypothecate or otherwise transfer its right to any amounts
that are payable to it hereunder. Any attempted assignment or transfer of a
Party’s rights or obligations under this Agreement that is not expressly
permitted herein shall be voidable at the sole option of the non-assigning Party
or Parties, as applicable.
(b)    Except for the Covered Persons, who are intended to be third party
beneficiaries under this Agreement, nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any other Person other than
the parties hereto and their respective permitted successors and assigns any
legal or equitable right, remedy or claim under, in or in respect of, this
Agreement or any provision herein contained.
(c)    The Parties represent that the persons executing this Agreement on behalf
of their respective organizations have specific and express authority to execute
this Agreement on behalf of their respective organizations and that the
respective organizations intend to be legally bound.
SECTION 13.    INDEPENDENT CONTRACTOR; NO JOINT VENTURE.
In providing the Services contemplated hereunder, the Service Provider is acting
as and shall be considered an independent contractor. Nothing contained in this
Agreement shall be construed as creating any company, partnership or other form
of joint venture or enterprise between the Service Provider and OCG or impose
any liability as such on either of them. This Agreement confers no rights upon a
Party except those expressly granted in this Agreement.
SECTION 14.    ADDITIONAL OCG PARTIES.
Subsidiaries of OCG that are not Parties to this Agreement as of the date of the
initial execution and delivery of this Agreement may become additional Parties
with all of the rights and obligations of OCG hereunder by executing and
delivering to the Service Provider a counterpart signature page to this
Agreement.
SECTION 15.    GOVERNING LAW; SEVERABILITY.
(a)    This Agreement and the rights and obligations of the Parties under this
Agreement shall be governed by, and construed and interpreted in accordance
with, the law of the State of Delaware, without regard to otherwise governing
principles of conflicts of law.
(b)    If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of each such illegal, invalid or unenforceable
provision, there shall be added


8

--------------------------------------------------------------------------------




automatically as a part of this Agreement a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.
SECTION 16.    NO WAIVER; CUMULATIVE REMEDIES.
No failure to exercise and no delay in exercising, on the part of any Party
hereto, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privileges hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law. No waiver of any
provision hereto shall be effective unless it is in writing and is signed by the
Party asserted to have granted such waiver.
SECTION 17.    NOTICES.
Any notice or other communication hereunder will, unless otherwise expressly
provided, be sufficiently given if in writing and delivered (whether by
registered mail, return receipt requested, or by a nationally-recognized
overnight courier, or by electronic mail with a copy to follow promptly by
registered mail):
(i)    In the case of a notice to the Service Provider, addressed as follows:
Oaktree Capital Management, L.P.
333 South Grand Ave., 28th Floor
Los Angeles, CA 90071
Attn: Todd Molz, General Counsel and Chief Administrative Officer
Email: tmolz@oaktreecapital.com
(ii)    In the case of a notice to OCG, addressed as follows:
Oaktree Capital Group, LLC
333 South Grand Ave., 28th Floor
Los Angeles, CA 90071
Attn: Todd Molz, General Counsel and Chief Administrative Officer
Email: tmolz@oaktreecapital.com
SECTION 18.    ENTIRE AGREEMENT; AMENDMENTS.
This Agreement constitutes the entire agreement of the Parties with respect to
the subject matter hereof and supersedes all prior contracts or agreements with
respect to such matters, whether oral or written. No amendments, changes or
modifications to this Agreement shall be valid unless they are in writing and
signed by a duly authorized representative of each of the Parties. No waiver of
any right under this Agreement shall be valid unless in writing and signed by a
duly authorized representative of each of the Parties waiving such right. For
the avoidance of doubt, nothing in this Agreement is intended to amend, modify
or supersede any provision of the OCG Operating Agreement or to affect the
rights and obligations of the members of OCG thereunder.


9

--------------------------------------------------------------------------------




SECTION 19.    COUNTERPARTS. This Agreement may be executed in any number of
counterparts (including facsimile counterparts), all of which together shall
constitute a single instrument. It shall not be necessary that any counterpart
be signed by each of the Parties so long as each counterpart shall be signed by
one or more of the Parties and so long as the other Parties shall sign at least
one counterpart which shall be delivered to OCG.
SECTION 20.    HEADINGS. The headings of the sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed part of
this Agreement.
SECTION 21.    FORCE MAJEURE. The Service Provider shall not be responsible for
any failure in performance under this Agreement to the extent such failure
arises, directly or indirectly, out of causes reasonably beyond its control,
including default by suppliers of goods or services essential to the performance
of Services, acts of God, war, terrorism, governmental acts in sovereign
capacity, labor disturbances and strikes, power failures or other outages, fire,
flood or epidemic.
[Signature pages follow]



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.


OAKTREE CAPITAL MANAGEMENT, L.P.
By: /s/ Todd E. Molz    
Name: Todd E. Molz
Title: General Counsel and Chief Administrative Officer




By: /s/ Jay S. Wintrob    
Name: Jay S. Wintrob
Title: Chief Executive Officer






OAKTREE CAPITAL GROUP, LLC
By: /s/ Todd E. Molz    
Name: Todd E. Molz
Title: General Counsel and Chief Administrative Officer




By: /s/ Jay S. Wintrob    
Name: Jay S. Wintrob
Title: Chief Executive Officer






10